DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/21/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-, 6, 9-11, 13, 14, 17-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The applicant argues that “it is incorrect to suggest that Knapp provides a sensing circuit which comprises a first circuit branch having a first sensing terminal and a second circuit branch having a second sensing terminal, which is separate from the first sensing terminal. The examiner respectfully disagrees. The examiner respectfully submits that, similar to the claimed invention, the output of both branches of the resistor ladder would join together before connecting to the detector anyway (see Fig. 1 and 2 of the instant invention). Thus, providing the additional terminals to each branch of the resistor ladder is rather an obvious design choice; as having the separate terminals does not seem to serve a particular purpose or solve any stated problems. 
Furthermore, it would appears that the instant disclosure defines the “terminal” as “one terminal of each switching element 136 connected via the second circuit branch 120 and the other terminal of each of the switching elements 136 connected to the first circuit branch 120 at respective points between pairs of the passive elements 126” (see paragraph section [0039] of the PG Pub). By this definition, Knap teaches the two separate terminals that are connected to each other by the SW1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (Pub. No. US 2019/0301919) (hereafter Knapp) in view of Chang (U.S. Pat. No. 8,763,455) (hereafter Chang)
Regarding claim 1, Knapp teaches a fluid level sensor, comprising: 
a floater (i.e., float 110) (see Fig. 2) movable along a floater path (i.e., lengthwise axis ‘L’ of the tube 102) (see Fig. 2) in response to changes in a fluid level (i.e., float 110 concentrically surrounds the tube 102, and is configured to float in the fluid 103, and to move axially relative to the tube 102 as an amount (e.g., volume) or a height ‘H’ of the fluid level changes within the containment vessel 109) (see paragraph section [0024]), the floater path having a first end associated with a low fluid level (i.e., distal end 111) (see Fig. 2) and an opposite second end associated with a high fluid level (i.e., proximal end 113) (see Fig. 2); and 
a sensing circuit disposed along the floater path (i.e., printed circuit board 128 may be located within the tube 102) (see Fig. 2), comprising: 
a first circuit branch (i.e., right branch of the resistor ladder 140) (see Fig. 3) extending along the floater path and having a first branch end (i.e., bottom end of the right branch of the 
a second circuit branch extending along the floater path (i.e., left branch of the resistor ladder 140) (see Fig. 3) and having a third branch end (i.e., bottom end of the left branch of the resistor ladder 140) (see Fig. 3) and a fourth branch end (i.e., top end of the left branch of the resistor ladder 140) (see Fig. 3), the third branch end having a second sensing terminal (i.e., sensing terminal at the bottom of the left branch of the resistor ladder 140) (see Fig. 3), separate from the first sensing terminal (i.e., when the unipolar switch SW1 is not activated the switch is open and the node 144 is not connected to ground) (see paragraph section [0030] and Fig. 3), arranged proximate to the first end of the floater path associated with the low fluid level (i.e., bottom end of the left branch of the resistor ladder 140 is at the distal end 111) (see Fig. 2 and 3), the fourth branch end electrically coupled to the second branch end of the first circuit branch (i.e., top end of the left branch and the right branch of the resistor ladder 140 are connected) (see Fig. 3) and arranged proximate to the second end of the floater path associated with the high fluid level (i.e., the top ends of the left and right branch are at the proximal end 113) (see Fig. 3); 
a plurality of passive elements connected in series along the first circuit branch between the first branch end and the second branch end (i.e., a set of series connected resistors R1-R7 defining interconnecting nodes 144) (see Fig. 3); and 
a plurality of switching elements each connected in parallel between the second circuit branch and the first circuit branch at connection points along the first circuit branch between pairs of adjacent passive elements (i.e., unipolar switches SW1-SW7) (see Fig. 3), the switching elements configured for being actuated by movement of the floater (i.e., a particular 
Although it may be construed that Knapp does not directly or explicitly teach that the first terminal is separate from the second terminal, Chang teaches the COMMON current output line separate from the PRODUCT current output line (see Fig. 10). In view of the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the terminals of the resistor ladder may be separated or joined before connecting to processing circuity, since the terminals output would be directed to the same signal processing means anyway. 
Regarding claim 2, Knapp teaches first and second sensing leads coupled to the first and second sensing terminals, respectively, and extending toward the second end of the floater path associated with the high fluid level (i.e., each output of the plurality of unipolar switches 108A-N is connected to an input of a processing unit 130 via a set of pints 132A-C) (see Fig. 2). 
Regarding claim 3, Knapp teaches a detector coupled to the first and second sensing terminals for determining the fluid level by sensing an actual value of the passive elements (i.e., the unipolar sensor output via the set of pins 132A-C and recited by the processing unit 130 or sensor circuit) (see paragraph section [0028]). 
Regarding claim 4, Knapp teaches that the floater comprises a magnetic element (i.e., permanent magnet 120) (see Fig. 2), and wherein the plurality of switching elements are magnetically-switched elements (i.e., the magnetically activated unipolar switches SW1-SW7) (see paragraph section [0029]). 
Regarding claim 6, Knapp teaches that the plurality of passive elements comprises a plurality of resistors (i.e., resistors R1-R7) (see paragraph section [0029]). 
Regarding claim 9, Knapp teaches that the switching elements are closed when proximate to the floater (i.e., when a particular magnetically activated unipolar switch is 
Regarding claim 10, Knapp teaches a floater-retaining member, and wherein the sensing circuit is coupled to the floater-retaining member (i.e., tube 102) (see Fig. 2). 
Regarding claim 11, Knapp teaches that the floater is movable along an outside surface of the floater-retaining member (i.e., float 110 concentrically surrounds the tube 102 and is configured to move axially relative to the tube 102) (see Fig. 2). 
Regarding claim 13, Knapp teaches a method for sensing a fluid level in a reservoir having a bottom end associated with a low fluid level (i.e., distal end 111) (see Fig. 2) and a top end associated with a high fluid level (i.e., proximal end 113) (see Fig. 2), the method comprising: 
disposing, within the reservoir, a fluid level sensor having a floater (i.e., float 110) (see Fig. 2) and a sensing circuit (i.e., printed circuit board 128) (see Fig. 2), the floater movable along a floater path in response to changes in the fluid level (i.e., float 110 concentrically surrounds the tube 102, and is configured to float in the fluid 103, and to move axially relative to the tube 102 as an amount (e.g., volume) or a height ‘H’ of the fluid level changes within the containment vessel 109) (see paragraph section [0024]), the floater path extending between the bottom end and the top end of the reservoir (see Fig. 2), the sensing circuit having a plurality of sensing elements extending between the bottom end and the top end of the reservoir (i.e., unipolar switches 180A-N) (see Fig. 2) and a pair of sensing terminals having a sensing perspective (i.e., sensing terminals at the bottom of the circuit 128) (see Fig. 2 and 3) to perform measurements from the bottom end of the reservoir to the top end of the reservoir (i.e., as the float 110 rises to activate an adjacent switch of SW1-SW7, the voltage increased or decreased as a function of float height, wherein an activated SQ1 may indicate a low fluid level) (see paragraph section [0030]); and 

Although it may be construed that Knap as disclosed above does not directly or explicitly teach performing measurements from the bottom end of the reservoir to the top end of the reservoir, Chang teaches that the interface liquid level is calculated using the sun of the resistances of a first number of series connected resistors measured upwardly from the bottom of the level sensor (see Column 7, line 66, to Column line 34). In view of the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the liquid level sensor may be measured either upwardly or downwardly depending on the rise or descent of the float along the path. 
Regarding claim 14, Knapp teaches disposing the fluid level sensor within the reservoir comprises retaining the floater within the fluid reservoir with a floater-retaining member (i.e., tube 102) (see Fig. 2). 
Regarding claim 17, Knapp teaches disposing the fluid level sensor within the reservoir comprises forming the sensing circuit on the floater-retaining member (i.e., PCB 128) (see Fig. 2). 
Regarding claim 18, Knapp teaches disposing the fluid level sensor within the reservoir comprises forming the sensing circuit on an inner wall of the reservoir (i.e., the sensing circuit is disposed in the tube 102 fixed to a top wall 124) (see Fig. 2). 
Regarding claim 19, Knapp teaches that electrically coupling a pair of sensing leads to the pair of sensing terminals (i.e., pins 132A-C) (see Fig. 2). 
Regarding claim 20, Knapp teaches a fluid reservoir, comprising: 

a fluid level sensor disposed within the reservoir structure (i.e., fluid level sensor 100) (see Fig. 2) and having a floater (i.e., float 110) (see Fig. 2) and a sensing circuit (i.e., printed circuit board 128) (see Fig. 2), the floater movable along a floater path (i.e., lengthwise axis ‘L’ of the tube 102) (see Fig. 2) in response to changes in the fluid level (i.e., float 110 concentrically surrounds the tube 102, and is configured to float in the fluid 103, and to move axially relative to the tube 102 as an amount (e.g., volume) or a height ‘H’ of the fluid level changes within the containment vessel 109) (see paragraph section [0024]), the floater path extending between the bottom end and the top end of the reservoir (see Fig. 2), the sensing circuit having a plurality of sensing elements extending between the bottom end and the top end of the reservoir (i.e., unipolar switches 108A-N) (see Fig. 2) and a pair of sensing terminals having a sensing perspective (i.e., sensing terminals at the bottom of the circuit 128) (see Fig. 2 and 3) to perform measurement from the bottom end of the reservoir to the top end of the reservoir (i.e., as the float 110 rises to activate an adjacent switch of SW1-SW7, the voltage increased or decreased as a function of float height, wherein an activated SQ1 may indicate a low fluid level) (see paragraph section [0030]), wherein the fluid level sensor senses an actual fluid level or a lower-than actual fluid level when any one of the sensing elements is short-circuited (i.e., the plurality of unipolar switches 18A-N are responsive to a magnetic field produced by the permanent magnet 120 so as to switch from an open position to a closed position, and therefore provide an indication of the height of the fluid 104 within the containment vessel 109) (see paragraph section [0024]).
Although it may be construed that Knap as disclosed above does not directly or explicitly teach performing measurements from the bottom end of the reservoir to the top end of the . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (Pub. No. US 2019/0301919) (hereafter Knapp) in view of Sawada et al. (U.S. Pat. No. 5,103,673) (hereafter Sawada).
Regarding claim 5, Knapp as disclosed above does not directly or explicitly teach that the floater comprises a light-producing element, and wherein the plurality of switching elements are optically-switched elements. However, Sawada teaches that the floater comprises a light-producing element, and wherein the plurality of switching elements are optically-switched elements (i.e., devices using light-emitting and/or light sensing elements may be utilized instead of reed switches 35a through 35c to detect the positions of the floats 33a through 33c) (see Column 3, line 55, to Column 4, line 8). In view of the teaching of Sawada, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added light sensing elements to the sensors, as it would be the obvious embodiment to try because using light sensing elements to determine the fluid level in a vessel is known in the art. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (Pub. No. US 2019/0301919) (hereafter Knapp) in view of Levy (U.S. Pat. No. 8,662,168) (hereafter Levy).
Regarding claim 7, Knapp as disclosed above does not directly or explicitly teach that the plurality of passive elements comprises a plurality of capacitors. However, Levy teaches that the plurality of passive elements comprises a plurality of capacitors (i.e., the sensor includes a 
Regarding claim 8, Knapp as disclosed above does not directly or explicitly teach that the plurality of passive elements comprises a plurality of inductors. However, Levy teaches that the plurality of passive elements comprises a plurality of inductors (i.e., the sensor includes a plurality of sensing elements comprising a capacitor and other components, such as resistors and inductors) (see Abstract). In view of the teaching of Levy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the sensing circuit would comprise inductors in order to function properly.
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (Pub. No. US 2019/0301919) (hereafter Knapp) in view of Mulrooney et al. (U.S. Pat. No. 6,588,272) hereafter Mulrooney).
Regarding claim 12, Knapp as disclosed above does not directly or explicitly teach that the floater is movable within a hollow cavity formed within the floater-retaining member. However, Mulrooney teaches that the floater is movable within a hollow cavity formed within the floater-retaining member (i.e., float 44 is contained in a screen or cage 254) (see Fig. 10). In view of the teaching of Mulrooney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a retaining member in order to provide proper shielding to protect the float.  
Regarding claim 15, Knapp as disclosed above does not directly or explicitly teach retaining the floater within the fluid reservoir with a floater-retaining member comprises retaining the floater within a hollow cavity of the floater-retaining member. However, Mulrooney teaches retaining the floater within the fluid reservoir with a floater-retaining member comprises retaining the floater within a hollow cavity of the floater-retaining member (i.e., float 44 is contained in a 
Regarding claim 16, Knapp as disclosed above does not directly or explicitly teach retaining the floater within the fluid reservoir with a floater-retaining member comprises inserting the floater-retaining member through an axial bore of the floater. However, Mulrooney teaches retaining the floater within the fluid reservoir with a floater-retaining member comprises inserting the floater-retaining member through an axial bore of the floater (i.e., float 44 is contained in a screen or cage 254) (see Fig. 10). In view of the teaching of Mulrooney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a retaining member in order to provide proper shielding to protect the float.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/Tran M. Tran/Examiner, Art Unit 2855